Citation Nr: 0729166	
Decision Date: 09/17/07    Archive Date: 10/01/07

DOCKET NO.  00-14 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right inguinal 
hernia.  

2.  Entitlement to service connection for a right testicle 
disability  

3.  Entitlement to service connection for a left leg 
disability.  

4.  Entitlement to service connection for a left foot 
disability.  

5.  Entitlement to service connection for a left hand 
disability.  


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from July 1972 to July 1976.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Columbia, South 
Carolina, VA Regional Office (RO).  

This case has previously come before the Board.  Most 
recently, in October 2006, the Board remanded the case to the 
agency of original jurisdiction (AOJ) for additional 
development.  The case has been returned to the Board for 
further appellate review.  

The veteran was afforded a personal hearing before a hearing 
officer at the RO in November 2000.  He was afforded a travel 
Board hearing before the undersigned Veterans Law Judge in 
May 2007.  A transcript of each of the hearings has been 
associated with the claims file.  The Board notes that in May 
2007, the veteran waived initial agency of original 
jurisdiction (AOJ) consideration of additional evidence 
submitted.  

The issues of entitlement to service connection for a right 
testicle disorder, a right inguinal hernia, a left leg, and a 
left foot disorder are being remanded and are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

A left hand disorder was not manifested in service and is not 
attributable to service.  


CONCLUSION OF LAW

A left hand disability was not incurred or aggravated in 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Letters dated in December 2003 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The 
December 2003 letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Although the notification letter was not 
sent prior to the initial adjudication of the claimant's 
claim, this was not prejudicial to the claimant since the 
claimant was subsequently provided adequate notice and the 
claim was readjudicated and a statement of the case was 
provided in October 2004.  If there is VCAA deficiency, i.e., 
VCAA error, this error is presumed prejudicial to the 
claimant.  VA may rebut this presumption by establishing that 
the error was not prejudicial.  See Simmons v. Nicholson, No. 
2006-7092 (Fed. Cir. May. 16, 2007); see also Sanders v. 
Nicholson, No. 2006-7001 (Fed. Cir. May. 16, 2007).  In this 
case, the claimant was allowed a meaningful opportunity to 
participate in the adjudication of the claim.  Thus, even 
though the initial VCAA notice came after the initial 
adjudication, there is no prejudice to the claimant.  See 
Overton v. Nicholson, No. 02-1814 (U.S. Vet. App. September 
22, 2006).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  VA 
examinations are of record.  38 C.F.R. § 3.159(c)(4).   The 
records satisfy 38 C.F.R. § 3.326.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2006).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

In this case, there has been no assertion of combat.  Thus, 
the provisions of 38 U.S.C.A. § 1154(b) (West 2002); § 
3.304(f) are not applicable.

The veteran testified that he broke his left hand in 1975 
during service in Germany when he slipped and fell and hit 
his hand on something.  Transcript at 14 (2007).  It was 
indicated that he was out in the field at the time of the 
injury, and the veteran stated that the left hand had been 
casted for about six weeks.  Id. at 15.  He added that since 
separation he has had numbness and pain in the left hand.  
Id. at 14-15.  

In regard to the assertion of a broken left hand during 
service, the Board notes that the July 1972 service entrance 
examination report shows that the upper extremities were 
normal.  The June 1976 separation examination report shows 
that the upper extremities were normal, and notes that review 
of a DDF 722 showed no significant abnormalities.  In 
addition, a November 1977 examination report in connection 
with entry into the Army National Guard shows that the upper 
extremities were normal, as does a May 1981 examination 
report.  The Board notes that records reflecting involvement 
in a motor vehicle accident in July 1985 include a finding of 
a right shoulder/upper extremity contusion with decreased 
range of motion in the right shoulder secondary to pain, 
along with slight swelling of the right hand; there is no 
reference to the left hand.  Regardless, a May 1989 
examination report shows that the upper extremities were 
normal, and significantly, on the accompanying medical 
history, he specifically denied having or having had broken 
bones.  

Equally important is the fact that there is no current 
diagnosis of a left hand disorder.  While records dated in 
March 2005 reflect an impression of subjective complaints of 
numbness and paresthesias of the left limbs, no underlying 
pathology has been identified.  The Board notes that VA does 
not generally grant service connection for pain alone, 
without an identified underlying basis for the symptom.  See 
Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.").  
The Board notes that while the veteran has asserted that he 
has had complaints of numbness in the left hand since 
service, as noted, no underlying disorder has been 
identified.  In addition, a January 2005 VA treatment record 
reflects complaints of upper extremity paresthesias for a 
duration of four to five years, not since service.  
Examination showed the pulses were equal and adequate, that 
there was good grip strength of the bilateral upper 
extremities, that there was no gross atrophy, and that 
sensation was intact to light touch.  

In this case, the medical evidence in the file lacks any 
indication of continuity of symptomatology or of any 
complaints/treatment for his left hand following discharge in 
1976 and until the 2000s.  In essence, the veteran's 
assertions of continuity and chronicity of the condition 
claimed in this appeal are unsupported.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991).  The normal findings 
at separation coupled with the absence of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Feb. Cir. 2002) (en banc).  

Without a diagnosis of an underlying left hand disorder, the 
Board cannot grant service connection.  To prevail on the 
issue of service connection, there must be medical evidence 
of a current disability.  See Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997) (a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of 
a present disability, there can be no valid claim for service 
connection as Congress has specifically limited entitlement 
to service connection to cases where such incidents have 
resulted in a disability).  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  


ORDER

Entitlement to service connection for a left hand disorder is 
denied.  


REMAND

In regard to the issues regarding service connection for a 
right inguinal hernia and a right testicle disorder, the 
Board notes that service medical records show that the 
genitourinary system was normal at service entrance in July 
1972.  Records, dated in September 1974, note acute right 
epididymitis for one week after lifting a heavy object, and a 
history of acute epididymitis seven years earlier was noted 
to have developed after pushing a car.  Examination was 
normal except for a markedly enlarged, tender, right 
epididymis.  Tenderness in the right inguinal area was noted.  
Inpatient records reflect a prescription for bed rest, 
antibiotics, and increased oral water intake for about two 
weeks.  The records of treatment also note pain in the lower 
side and scrotum.  At discharge, recommendations included 
that he wear a scrotal support, and he was profiled for three 
months for acute right epididymitis.  The June 1976 
separation examination report shows that the abdomen and 
viscera and genitourinary system were normal.  

A November 1977 examination report in connection with entry 
into the Army National Guard shows that the abdomen and 
viscera, and genitourinary system were normal.  The examiner 
noted a history of a right hernia with no evidence of same.  
On the accompanying medical history, the veteran indicated 
that he had had a rupture/hernia in 1965, and the record 
notes no surgery was required.  A May 1981 examination report 
shows that the abdomen and viscera, and genitourinary system 
were normal.  A May 1989 examination report shows the abdomen 
and viscera were normal, and notes a hernia was not palpated.  
A small nodule in the testicle was noted.  On the 
accompanying medical history, the veteran indicated that he 
had had a rupture/hernia.  

An April 1990 private record notes a lump in the testicle for 
about three to four years.  The examiner noted that right 
epididymis seemed to be chronic, and more so in the tail.  A 
February 1998 record notes a recent diagnosis of a right 
inguinal hernia.  Pain was associated with the right testicle 
and an intermittent bulge.  On examination, exquisite 
tenderness over the right internal ring canal area was noted, 
and a visible suprapubic bulge with reducible contents was 
identified.  The right testicle was noted to be tender.  

A February 1998 private pathology report notes a right 
inguinal hernia.  A hernia sac with adjacent fragment of 
lobulated adipose tissue was noted.  

An August 1999 VA treatment record reflects complaints of 
intermittent swelling and pain in the right testicle.  A 
history of impotency for the previous 10 to 15 years was 
noted.  It was noted that that the veteran attributed all of 
his problems to surgical correction of the right inguinal 
hernia during service.  

On VA examination in December 1999, a history of inguinal 
hernia since 1974 was noted, with intermittent swelling and 
pain in the right testicle and right thigh since that time.  
On examination, the testes were noted to be of normal size 
and consistency.  The epididymis and spermatic cord were 
normal.  A reducible inguinal hernia was noted on the right.  

In an October 2002 statement, the veteran noted that prior to 
an injury in 1974 he had had no problems with pain and 
swelling on his right side.  He added that since 1974, he had 
had pain from his testicle up to the side of his penis and to 
the bottom of his stomach.  In March 2003, the veteran stated 
that he continued to wear a truss every day and avoided 
strenuous activity.  

An ultrasound of the scrotum in July 2005 demonstrated 
homogenous echo texture and homogenous "low."  The 
epididymal head was unremarkable.  Nonhomogenous echo texture 
was noted in the epididymal tail, noted to possibly be 
sequela from prior infection, or to perhaps represent chronic 
infection.  Varicoceles were noted.  

Private records of treatment, dated in a May 2005, reflect a 
diagnosis of epididymitis testalgia.  The physician 
recommended light duty due to recurrent right epididymitis.  
There is insufficient evidence upon which to base a 
determination as to whether a right inguinal hernia or a 
right testicle disorder is related to service.  38 C.F.R. 
§ 3.159.  

In regard to service connection for a left leg and left foot 
disorder, the Board notes at separation in 1976, the lower 
extremities and feet were normal.  

A November 1977 examination report in connection with entry 
into the Army National Guard shows that the lower extremities 
and feet were normal.  Records, dated in July 1985, reflect 
that the veteran was involved in a motor vehicle accident.  
It was noted that he was thrown from the vehicle except for 
his left leg, which remained caught in the jeep.  Findings 
included a left leg contusion over the anterior left tibia.  
A July 25, 1985 DA Form 2173, Statement of Medical 
Examination and Duty Status, notes that the accident occurred 
while he was on active duty.  A NGB Form 23 reflects periods 
of "Active Duty, Active Duty Training or Full Time Training 
Duty, to include from July 13, 1985 to July 27, 1985.  The 
Board notes that periods of active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA) have not 
been verified.  

In addition, an October 2001 private record notes a history 
of a torn ligament in the left ankle with a foot drop in 
service.  Complaints of intermittent instability were noted.  
A February 2002 private record reflects complaints in 
association with standing for long periods due to a left foot 
drop.  A June 2002 record notes left leg weakness.  A left 
foot brace was noted to help considerably.  

A January 2005 VA treatment record notes a history of lower 
extremity neuropathy.  Records dated in March 2005 note a 
history of having been involved in a motor vehicle accident 
during service.  Complaints of numbness on the left side were 
noted to have preceded the motor vehicle accident.  The 
veteran was noted to be wearing a brace on the left foot and 
on examination, there was a weakness on dorsiflexion of the 
left foot consistent with peroneal nerve paralysis on the 
left side.  Strength was noted to be preserved except in 
dorsiflexion of the left foot.  The impression was subjective 
complaints of numbness and paresthesias of the left limbs.  
The impression of electromyography (EMG) in August 2005 was 
normal nerve conduction velocity (NCV) in both lower 
extremities.  The left peroneal nerve NCV was slower than the 
right, noted to possibly be related to the old foot drop.  
There is insufficient evidence upon which to base a 
determination as to whether a left leg disorder or a left 
foot disorder is related to service.  38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should verify the veteran's 
periods of ACDUTRA and INACDUTRA.  

2.  The AOJ should schedule the veteran 
for an appropriate VA examination to 
determine the nature and etiology of a 
right testicle disorder and right inguinal 
hernia.  The claims file should be made 
available for review.  The examiner's 
attention should be directed to this 
remand.  All necessary tests should be 
performed.  It should be requested that 
the examiner provide an opinion as to 
whether it is at least as likely as not 
that a right inguinal hernia or a right 
testicle disorder is related (incurred or 
aggravated) to the in-service 
manifestations, or otherwise related to 
service.  A complete rationale should 
accompany any opinion provided.  

3.  If periods of ACDUTRA or INACDUTRA 
are verified the AOJ should schedule the 
veteran for an appropriate VA examination 
to determine the nature and etiology of 
any left leg or left foot disorder.  The 
examiner should be informed of the 
periods of ACDUTRA or INACDUTRA.  The 
claims file should be made available for 
review in conjunction with the 
examination.  The examiner's attention 
should be directed to this remand.  All 
necessary tests should be performed.  An 
opinion should be requested as to whether 
it is at least as likely as not that any 
left leg or left foot disorder is related 
to active service or to any period of 
verified ACDUTRA or INACDUTRA.  A 
complete rationale should accompany any 
opinion provided.  

4.  If the benefits sought on appeal 
remain denied, a supplemental statement 
of the case should be issued.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


